By Court:
An appeal from a judgment in the first judicial district, county of Pima, and territory of Arizona, wherein said Bufus E. Eldred was plaintiff, and the said Solomon Warner, administrator of the estate of George M. Newsome, deceased, was defendant. The appeal is from the judgment entered in this cause on the fourteenth day of October, A. D. 1874, that the demurrer filed in said cause be sustained. It is now, on motion of McCarty and Clark for the appellant, after hearing James E. McCaffryfor the respondent, adjudged that the said judgment be reversed and the cause remanded to the said district court for further proceedings.